NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                         November 13, 2014

      Hon. Douglas K. Norman                       Hon. Mark Skurka
      Asst. District Attorney                      District Attorney
      901 Leopard, Room 206                        901 Leopard Street, Room 205
      Corpus Christi, TX 78401                     Corpus Christi, TX 78401
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Hon. Donald B. Edwards                       Bill Smith
      Attorney at Law                              TDCJ #1744491
      P. O. Box 3302                               LOPEZ UNIT
      Corpus Christi, TX 78463                     1203 EL CIBOLO RD.
      * DELIVERED VIA E-MAIL *                     Edinburg, TX 78542

      Re:       Cause No. 13-11-00694-CR
      Tr.Ct.No. 11-CR-0403-C
      Style:    WILLIAM SMITH A/K/A BILL SMITH v. THE STATE OF TEXAS


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: 94th District Court (DELIVERED VIA E-MAIL)
           Hon. Patsy Perez, Nueces County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)